DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Specie A (Claims 1-10 and 18-20) in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement contains conclusionary statements, and that the at least one pixel of Specie B encompasses the multiple pixels of Specie A. Moreover, Applicants argue that the phrase the phrase first to fourth photo transistors would encompass three photoresistors.  This is not found persuasive because the two species separately and distinctly encompass different elements comprising different configurations, and the search of the two inventions would constitute a serious search burden. One invention (Specie B)  pertains to a floating diffusion region and readout circuitry, whereas the other invention (Specie A) pertains to a photoelectric conversion element shared by transistors from different pixels
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is listed on the attached PTO 892 and IDS forms. For example, Jin et al  (2022/0021831), discloses a depth sensor comprising first to fourth depth pixels (Figure 17), where each of the pixels has a photoelectric conversion element (Figures 2A and 2B, and corresponding text, including paragraph 55). None of the references or combinations thereof, anticipate or make obvious inter alia, “a first photoelectric conversion element configured to be shared by at least one first photo transistor of the plurality of first photo transistors, at least one second photo transistor of the plurality  of second photo transistors, at least one third photo transistor of the plurality of third photo transistors, and at least one fourth photo transistor of the plurality of fourth photo transistors”  as required by independent claim 1, and dependent claims thereof 2-9. Moreover, none of the references or combinations thereof, anticipate or make obvious inter alia “a first photoelectric conversion element configured to, generate first charges corresponding to a received light signal, transfer the first charges to the second and third photo transistors, and be shared by the first and second pixels; and a second photoelectric conversion element configured to, generate second charges correspondingto the received light signal, transfer the second charges to the fourth and fifth photo transistors, and be shared by the second and third pixels”, as required by present claim 18, and dependent claims thereof, claims 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				                Quayle Action	
This application is in condition for allowance except for the following formal matters: 
Cancellation of non-elected claims 11-17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
August 22, 2022
/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812